Citation Nr: 1812427	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO. 14-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an initial compensable rating for service-connected residuals of cyst removal in the scrotum area. 


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a Travel Board hearing in November 2017, but he did not appear for his hearing, and thus his request for a hearing is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's cervical spine disability did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. The Veteran's bilateral hearing loss did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

3. The Veteran's service connected residuals of cyst removal in the scrotum area are not manifested by any of the enumerated characteristics of disfigurement; are neither painful nor unstable; and do not require long term drug therapy, one to two hospitalizations per year, or intermittent intensive management. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3. The criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of cyst removal in the scrotum area have not been met. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Codes 7525, 7800-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a March 2013 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, the Veteran did not allege prejudice with regard to notice. Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records and outpatient treatment records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in December 2013 for residuals of cyst removal and May 2017 for bilateral hearing loss. Based on the examinations and the records, VA medical examiner was able to provide an adequate opinion. Accordingly, the Board determines that the VA's duty to provide medical examinations and to obtain medical opinions has been satisfied. 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a cervical spine disability but finds no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Although the Veteran has a current diagnosis of a cervical spine disability, there is no competent and credible evidence of an in-service event, injury or disease. The service treatment records show that the Veteran had a normal spine with no incidents of any events or injuries to the cervical spine.  In fact, the Veteran affirmatively noted that he had no arthritis or other spinal complaints in his in-service examinations. Accordingly, the Board finds that a VA examination is not required for his cervical spine disability.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss and arthritis, manifested to a compensable degree within a certain time after service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.385. The disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are presumed service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

To establish the presence of hearing loss for VA compensation purposes, the Veteran has to show his bilateral hearing loss constitutes a disability by proffering evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent (Maryland CNC Test). 38 C.F.R. § 3.385. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Cervical Spine Disability

In regards to direct service connection, the Board finds the Veteran's cervical spine disability does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no in-service injury or event of the cervical spine and no nexus between service and the current disability.

The Board concedes that the Veteran has a current diagnosis of degenerative disease disease of the cervical spine.  As such, the first element of service connection is met. However, the Veteran has failed to show that there is an in-service injury, disease, or event as to the cervical spine.  A review of the service treatment records shows a normal spine with no symptoms, diagnosis, or treatment for any cervical spine problems.  In fact, at his separation examination, the Veteran was negative for arthritis and bone deformity.  The Veteran had a normal spine throughout his service.  When he filed his service connection claim, the Veteran stated that his cervical spine disability began in 1990, about twenty-five years after service.  Further, there is no evidence of record to support a finding that the Veteran's current cervical spine disorder is etiologically related to his time in service in any way. As such, the Board finds that the Veteran's cervical spine disability does not meet the standards for direct service connection as there is no in-service injury of the cervical spine or in-service event that later caused him cervical spine problems, and there is no nexus between the Veteran's service and his current disability. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's cervical spine disability, a chronic disease, manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran's cervical spine disability was first documented about twenty-five years after his service. As there is no evidence of manifestation within the first post-service year, service connection for cervical spine disability based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of cervical spine disability on a continuous basis. For instance, the treatment records show no occurrence of signs or symptoms associated with cervical spine disability until about twenty-five years after service.  Specifically, a May 1990 x-ray scan of the cervical spine first revealed degenerative disc disease of the lower cervical spine.  In 2005, the Veteran was diagnosed with multilevel cervical arthritis with periodic flares.  Although the Veteran has a current cervical spine disability, these symptoms did not manifest until twenty-five years after service. As the records do not show a continuity of symptomatology, the Veteran's cervical spine disability cannot be presumptively service connected. 

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that his cervical spine disability was not manifested during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Bilateral Hearing Loss

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385. As such, the first element of service connection is met.

As for the second element of service connection, the Veteran reported that he was exposed to noise from gun and missile fire while stationed on a destroyer.  The service treatment records note normal ears and drums with no complaints, symptoms, signs, or diagnoses of bilateral hearing loss. The service records show the Veteran affirmatively denied any ear- or drum-related trouble while in service.  The examinations conducted at induction and at separation revealed normal findings.  Despite these normal findings, the Board concedes that the Veteran was exposed to some degree of noise during active service. Therefore, the second element of service connection has been met. What remains for consideration is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure. 

A review of post-service outpatient treatment records shows that the Veteran had decreased hearing acuity in 2003, more than thirty-five years after service.  However, even the treatment records are inconsistent as to the Veteran's bilateral hearing loss.  For instance, in 2003, the Veteran reported having decreased hearing in his ears.  However, in 2004, the Veteran stated that he had no hearing loss.  In 2005, the treatment records noted that the Veteran had mixed hearing loss.  Then in 2006, the Veteran was noted to have a hearing impairment.  In 2008, the Veteran's hearing was "fine" and was noted to not have a hearing impairment. In 2015, the Veteran was noted to have a hearing aid for his left ear. Despite the inconsistent treatment records, the Board finds that the Veteran did exhibit bilateral hearing loss as early as 2003.   

In May 2017, the Veteran underwent a VA audiological examination. The Veteran reported that he was exposed to noises from missile firing.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  However, despite the significant hearing loss, the VA examiner, a doctor of audiology, opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of service.  The examiner explained that the Veteran's job duty as a storekeeper has a low probability of being exposed to excessive hazardous noise.  Further, in-service medical records did not provide auditory acuity and threshold information.  

The Board finds that the VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Even the Veteran stated in his application that his hearing loss began in 2004 and not in-service.  Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. 

In regards to direct service connection, the Board finds the Veteran's bilateral hearing loss does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no medical nexus between active service and the current disability. The records show that the Veteran has a current diagnosis of bilateral hearing loss. Although the service treatment records are silent for any complaints, symptoms, or diagnosis of bilateral hearing loss during his active service, the Board finds that the Veteran was exposed to some degree of noise during service.  However, considering the fact that the service treatment records show the Veteran had normal ears and drums, together with the VA examiner's May 2017 findings, the Board finds no medical evidence of a nexus between the bilateral hearing loss and the in-service injury. Accordingly, service connection based on in-service occurrence is not warranted. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's bilateral hearing loss, a chronic disease, manifested to a compensable level in the first post-service year . 38 C.F.R. § 3.309(a). Based on the records, the Veteran's bilateral hearing loss was first documented more than thirty-five years after his service. As there is no evidence of manifestation within the first post-service year, service connection for bilateral hearing loss based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of bilateral hearing loss on a continuous basis. For instance, treatment records show no occurrence of symptoms or signs associated with hearing loss until over thirty-five years after service. As the records do not show a continuity of symptomatology, the Veteran's bilateral hearing loss cannot be presumptively service connected. 

The Board acknowledges the Veteran's and his wife's lay statements that military noise exposure caused his bilateral hearing loss. However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).  The Board also acknowledges the article submitted by the Veteran that showed 35.8 percent of the sample individuals, including boatswain's mate, worked near machinery and were exposed to noise.  The Board concedes that the Veteran was exposed to some hazardous noise.  The VA examiner also considered the Veteran's statement that he was exposed to missile fire while stationed on a destroyer.  However, despite the noise exposure, the Veteran's service treatment records show normal ears and drums throughout his service, and his post-service records show no hearing deficits until 2003, over thirty-five years after service. Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's bilateral hearing loss and service. 

In conclusion, although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence establishes that his bilateral hearing loss was not manifested during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

The Veteran's residuals of cyst removal in the scrotum area are currently rated under Diagnostic Code 7599-7525. See 38 C.F.R. § 4.115b, Diagnostic Code 7525 (addressing chronic epididymo-orchitis). Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned. Id. Diagnostic Code 7525, for chronic epididymo-orchitis, provides that the disability is to be rated based on urinary tract infection under 38 C.F.R. § 4.115a, which allows for a 10 percent rating when the evidence shows long-term drug therapy, 1 to 2 hospitalizations per year, and/or "intermittent intensive management." A 30 percent rating is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. 

The Veteran argues that he is entitled to an initial compensable rating for his service-connected residuals of cyst removal in the scrotum area. However, despite the Veteran's contentions, based on the evidence of record, the Board finds that an initial compensable rating for the Veteran's residuals of cyst removal in the scrotum area is not warranted for any period on appeal. 

A review of the records shows that the Veteran was provided with a VA examination in December 2013. At the examination, the Veteran stated that he has pain when he wears his underwear. The examiner opined that the Veteran's residuals of cyst removal in the scrotum area have stayed relatively the same since 1963. The VA examiner diagnosed the Veteran with status post removal of epidermoid scrotum cyst with normal healed surgical scar. The examiner noted that the Veteran's scars were not painful or unstable and that his treatment plan did not include continuous medication for his condition. The Veteran did have voiding dysfunction and erectile dysfunction; however, the examiner concluded that those disorders are due to his non-service-connected prostate hypertrophy, and are not etiologically related to any residuals of cyst removal in the scrotum area. 

These relatively unremarkable findings are consistent with the treatment records. Specifically, post-service treatment records show no complaints of pain, hospitalization, long-term drug therapy, or any other treatment for the Veteran's residuals of cyst removal in the scrotum area. There is simply no evidence that the Veteran has been prescribed long-term drug therapy, experienced 1 to 2 hospitalizations per year, or undergone intermittent intensive management to treat his residuals of cyst removal in the scrotum area. As such, the Board finds that an initial compensable rating for residuals of cyst removal in the scrotum area is not warranted. 

In reaching its decision, the Board has considered the benefit of the doubt rule. However, the preponderance of the evidence reflects that the Veteran's symptomatology more closely approximates that contemplated by a noncompensable evaluation. Therefore, the benefit of the doubt rule does not apply. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for service-connected residuals of cyst removal in the scrotum area is denied. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


